Dismissed and Opinion Filed July 10, 2014




                                             SIn The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01669-CV

      IN THE MATTER OF CAROLYN GULLEY AND DENNIS JAMES SKINNER

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                        Trial Court Cause No. CV-13-00479-V-292nd

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                 Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated April 30, 2014, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, an extension motion, or otherwise corresponded with the Court

regarding the status of appellant’s brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




131669F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE IN THE MATTER OF:                         On Appeal from the 292nd Judicial District
CAROLYN GULLEY AND DENNIS                          Court, Dallas County, Texas
JAMES SKINNER                                      Trial Court Cause No. CV-13-00479-V-
                                                   292nd.
No. 05-13-01669-CV                                 Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CAROLYN GULLEY recover her costs of this appeal
from appellant DENNIS JAMES SKINNER.


Judgment entered July 10, 2014




                                             –3–